Filed 9/29/15 P. v. Geraldo CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B263092

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. A771642)
         v.

RICARDO A. GERALDO,

         Defendant and Appellant.



         THE COURT:*

         In 1985, appellant Ricardo A. Geraldo was charged with one count of murder with
an allegation that a principal was armed and one count of assault with a deadly weapon.
(Pen. Code, §§ 187, subd. (a), 12022, subd. (a), 245, subd. (a)(2).) Following a jury trial,
appellant was convicted of second degree murder, and the principal armed allegation was
found true. On October 22, 1986, he was sentenced to 16 years to life.
         On September 29, 2014, appellant filed a motion to seal and destroy all record of
the arrest. The trial court denied his motion, reasoning that: (1) The burden of proof was
not met to establish factual innocence, and (2) the motion was untimely and there was no
showing of good cause for the late filing.


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
         Appellant timely appealed.
         Counsel was appointed to represent appellant in connection with this appeal.
After examination of the record, counsel filed an “Opening Brief” in which no arguable
issues were raised. On July 13, 2015, we advised appellant that he had 30 days within
which to personally submit any contentions or issues for us to consider. No response was
received.
         We have examined the entire record and are satisfied that appellant’s appellate
counsel has fully complied with her responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 441 (Wende).) We see no indication of any
error.
         Appellant has, by virtue of counsel’s compliance with the Wende procedure and
our review of the record, received adequate and effective appellate review of the
judgment and sentence entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
         The judgment is affirmed.
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              2